Exhibit 10.1 ANY CONTENT CHANGES TO THIS DOCUMENT MUST BE SUBMITTED TO THE PRINCIPAL FINANCIAL GROUP TO DETERMINE COMPLIANCE WITH THE ROLES & RESPONSIBILITIES DOCUMENT. NOTE: Execution of this Adoption Agreement creates a legal liability of the Employer with significant tax consequences to the Employer and Participants.Principal Life Insurance Company disclaims all liability for the legal and tax consequences which result from the elections made by the Employer in this Adoption Agreement. Principal Life Insurance Company, Des Moines, Iowa 50392
